Citation Nr: 0606643	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-41 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchial 
asthma.



ATTORNEY FOR THE BOARD

Katherine King-Walker







INTRODUCTION

The veteran had active duty service from February 18, 1976 to 
March 22, 1976. 

This claim comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision.  The veteran filed a 
notice of disagreement in August 2004, the RO issued a 
statement of the case in November 2004, and he perfected the 
appeal in November 2004.  

FINDINGS OF FACT

1.  By an August 1978 rating decision, the RO denied service 
connection for chronic bronchial asthma, and the veteran did 
not appeal this rating decision.

2.  The veteran submitted a claim to reopen in September 
2003.

3.  Evidence submitted since the August 1978 final RO rating 
decision is either cumulative, redundant, or fails to raise a 
reasonable possibility of substantiating the claim for 
service connection for chronic bronchial asthma.



CONCLUSIONS OF LAW

1. An  August 1978 RO rating decision, which denied service 
connection for chronic bronchial asthma, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented 
concerning the claim for service connection for chronic 
bronchial asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants pursuant to the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

A November 2003 letter from the RO clearly advised the 
veteran of the first, second and third elements required by 
Pellegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  However, he has effectively been notified of the need 
to provide such evidence.  For example, the November 2003 
letter explained VA's duty to assist and notify, and 
specifically asked the veteran to "submit new and material 
evidence to show that the condition was incurred in or 
aggravated by your active military service."  In addition, a 
November 2004 statement of the case contained the complete 
text of 38 C.F.R. 
§ 3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Likewise, as shown by his 
various pieces of correspondence, the veteran has actively 
participated in the claims process, and has shown his 
understanding of the need for VA to have all relevant 
evidence before it when making a determination.  Thus, the 
Board considers VA's notice requirements met.  

As to VA's duty to assist, military personnel records, as 
well as service medical records are in the file.  A VA 
examination is not required because (as detailed below) no 
new and material evidence has been presented.  The veteran 
has not indicated that there are any outstanding relevant 
records pertaining to his claim.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claim to reopen

By an August 1978 rating decision, the RO denied the 
veteran's claim essentially on the basis that the veteran's 
treatment for respiratory problems during his short period of 
active duty did not equate to a chronic disability, and was 
therefore acute in nature.  The veteran was notified of this 
rating decision in an August 1978 letter, together with his 
rights regarding the appeal of an adverse decision.  He did 
not respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the August 
1978 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in September 2003) was 
submitted after the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the most recent version 
of the relevant regulation.  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  
Continuity of symptoms is required only where the condition 
noted in service (or presumptive period) is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence the RO considered in its August 1978 rating 
decision included service medical records, application for 
compensation (Form 21-526), a VA examination and military 
personnel records.  The service medical records reflected 
that the veteran was treated for respiratory problems in 
February and March of 1976.  A VA examination was conducted 
in June 1978.  The examiner concluded that the veteran 
suffered from chronic bronchial asthma of unknown etiology.  
Military personnel records indicated that he was discharged 
from active duty due to poor physical condition and 
inadaptability, and the application for VA compensation filed 
in November 1977, merely asserted that he suffered from 
bronchial asthma since March 1976. 

Evidence obtained in connection with the attempt to reopen 
this claim includes VA treatment medical records, dated April 
2002 to December 2003, military personnel records, and VA 
Form 9 filed in November 2004.  While part of the evidence 
submitted following the August 1978  rating decision may be 
new, it is not material.  Collectively, the VA treatment 
records reflect current treatment for respiratory problems.  
However, nothing in the VA treatment records relate the 
veteran's respiratory problems with his time in service.  

Military personnel records submitted by the veteran are 
merely duplicates of what was considered by the RO in its 
August 1978 decision, and the VA Form 9 reiterates the 
assertions already made by the veteran that he suffered from 
bronchial asthma after discharge from the military.

Thus, since the evidence fails to relate the veteran's 
current respiratory problems with his time in service, it is 
not new and material.  Accordingly, the Board finds that the 
evidence received subsequent to August 1978 is not new or 
material, nor provides a reasonable possibility of 
substantiating the claim, and therefore, does not serve to 
reopen the veteran's claim for service connection for chronic 
bronchial asthma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


